Gregory, J.
The -only question presented by the record arises on the action of the court below in sustaining the demurrer t© the third paragraph .of .the .answer.
J. S. Harvey, W. V. Burns, and I. Klingensmith, for appellants.
R. B. $ J. 8. Duncan, for appellee.
The interrogatories filed by the plaintiff, the answers thereto by the appellants, and the paragraphs of the answer to the complaint which, were rejected by the court below on the motion of the appellee, are no part of the record, not having been made so by bill of exceptions.
The. note sued on bears, date the 27th day of September, 1866, aud is for $770, payable one year after date;
The paragraph of the answer to which the denrurrer was sustained avers, “that as to twenty-eight dollars, the plaintiff’ charged a greater rate of interest than six per cent., therefore unlawful aud usurious; aud that the same was included in the note.”
The law in force at the time the remedy was sought allowed parties to contract for the payment of any rate of interest not exceeding ten per cent, per annum,, and declared the taking of interest in excess of ten per cent, per annum usurious.
The paragraph in question is bad, for not showing any violation of this law.
The judgment is affirmed, with ten per cent, damages and costs.